Citation Nr: 0308170	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  02-12 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for complex 
partial seizure disorder with secondary generalization, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 
percent for impingement syndrome and bursitis, left shoulder 
(nondominant).

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease and impingement 
syndrome, right shoulder (dominant).

4.  Entitlement to an initial evaluation in excess of 10 
percent for epicondylitis, left elbow (nondominant).


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to June 
1990.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied an increased evaluation for complex 
partial seizure disorder with secondary generalization; 
granted entitlement to service connection for degenerative 
joint disease and impingement syndrome, right shoulder, and 
assigned a 20 percent evaluation; granted entitlement to 
service connection for impingement syndrome and bursitis, 
left shoulder, and assigned a 20 percent evaluation; and 
granted entitlement to service connection for epicondylitis, 
left elbow, and assigned a 10 percent evaluation.


REMAND

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2002). 
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

To permit various kinds of required development to take place 
simultaneously and avoid unnecessary delays and confusion, 
development in an individual case will be undertaken either 
by the Board or the RO, but not by both.  See Chairman's 
Memorandum No. 01-02-01.  Explained below, the veteran's 
seizure disorder claim necessitates remand to the RO for 
further development, such that the RO should conduct 
development for the other pending appeals.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  

In this case, potentially relevant VA medical records deemed 
in VA's constructive possession may be outstanding.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  The veteran has been a 
frequent patient of VA's Central Texas Health Care System 
(CTHCS) (VA medical centers in Waco, Temple, and Marlin, plus 
outpatient clinics in Palestine and Austin).  The RO obtained 
VA medical records dated from September 1998 to May 2002.  In 
the veteran's August 2002 Substantive, he stated that VA did 
not have all the information it needed to make a decision.  
In January 2003, he took it upon himself to provide the RO 
with copies of VA treatment records dated from August 2001 to 
June 2002.  As the evidence suggests the veteran is still 
undergoing treatment through VA's CTHCS, a request for VA 
medical records is indicated.

The veteran also provided the names and addresses of two non-
physicians, D.S. and M.V., who reportedly have information 
about his seizure and shoulder disabilities.  See VA Form 21-
526, Veteran's Application for Compensation or Pension, 
received January 11, 2001.  He should be asked to provide 
statements from these individuals.

I.  Complex partial seizure disorder with secondary 
generalization

The veteran's seizure disorder is rated under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8910 for grand mal 
epilepsy.  The rating provisions for epilepsy indicate that 
where there is a definite history of unemployment, full and 
complete development should be undertaken to ascertain 
whether the epilepsy is the determining factor in the 
veteran's inability to obtain employment.  With the veteran's 
permission, an economic and social survey should be conducted 
to secure all the relevant facts necessary to determine the 
reason for his or her unemployment. 38 C.F.R. § 4.124a 
(2002).  

Given the veteran's contentions in this case and the evidence 
related to employability, an economic and social survey is 
necessary for full and complete development of the claim.  
Service records show that in June 1990 the veteran received a 
physical disability discharge from service due to his seizure 
disorder, which initially altered his job duties but 
eventually resulted in a Medical Evaluation Board conclusion 
that he was physically unfit for duty.  In August 1990, the 
RO granted entitlement to service connection for complex 
partial seizure disorder with secondary generalization and 
assigned a 40 percent evaluation, effective June 19, 1990.  A 
Chapter 31 vocational rehabilitation claim was filed soon 
thereafter.  See VA Form 20-8993, dated September 19, 1990.  
By May 1991, the veteran was alleging unemployability due to 
the work limitations caused by his seizure disorder, e.g., 
inability to drive.  See VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability (with attachment), received May 30, 1991.  
The veteran has maintained throughout the medical evidence 
and statements to VA that his employability is an ongoing 
problem for him.  

The Board cannot internally develop this claim.  Regulations 
have recently been promulgated that give the Board the 
discretion to perform internal development in lieu of 
remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9(a)(2) (2002).  There are still actions, 
however, that must be accomplished at the RO level because 
the required action takes place there or because current law 
requires it.  See Chairman's Memorandum No. 01-02-01.  This 
case requires remand because the requested economic and 
social survey takes place at the RO. 

On remand, the RO should also obtain the veteran's vocational 
rehabilitation file and afford him a current VA examination 
to assess the severity of his seizure disorder.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).


II.  Left and right shoulders, left elbow

VA assistance includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).

VA conducted a joints examination in November 2000 and a 
neurological examination in March 2001, but the reports from 
these examinations are inadequate.  The cited VA examination 
reports do not contain any current objective findings of 
epicondylitis.  In fact, the reports fail to even document a 
diagnosis of epicondylitis or other elbow disorder.  Although 
the veteran's VA treatment records document several 
subjective complaints related to the left elbow, they do not 
provide the medical information necessary for the Board to 
render findings of medical fact regarding the degree of 
disability resulting from epicondylitis, left elbow.  See, 
e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA 
examination of left elbow epicondylitis is therefore 
necessary. 

The VA examination reports of record provided a relatively 
thorough assessment of the degree of disability for each 
shoulder; however, these results may not adequately present 
the current level of disability because the veteran asserted 
in January 2003 that the disabilities in question have 
undergone an increase in severity since the time of the last 
examination.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999); VAOPGCPREC 11-95.  The veteran's January 2003 
statement includes a description of severe bilateral shoulder 
pain to a degree he had never before reported.  A November 
2001 radiographic report from the VA medical facility in 
Temple, Texas, includes a diagnostic impression of 
"changes" of severe osteoarthritis in the right shoulder.  
Both shoulders were treated at that time for degenerative 
changes.  The left and right service-connected shoulder 
disabilities therefore warrant reexamination by VA. 

These claims are REMANDED to the RO for the following:

1.  Obtain the veteran's complete treatment 
records from VA's Central Texas Health Care 
System dated from June 2002 to the present.  

2.  Ask the veteran to provide statements 
from D.S. and M.V., who reportedly have 
information about his seizure and shoulder 
disabilities, as referenced in his VA Form 
21-526, Veteran's Application for 
Compensation or Pension, received January 11, 
2001.  

3.  Obtain and associate with the record 
on appeal a complete copy of the 
veteran's vocational rehabilitation 
folder.

4.  Once the foregoing development has been 
accomplished to the extent possible and the 
medical records have been associated with the 
claims file, schedule the veteran for 
appropriate VA examination(s) of the 
shoulders and left elbow.  The examiner(s) 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiner(s) is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests, 
including X-rays if indicated, should be 
conducted and the examiner(s) should review 
the results of any testing prior to 
completion of the report(s).

The examiner(s) should note detailed range of 
motion measurements for the left shoulder, 
right shoulder, and left elbow and should 
state what is considered normal range of 
motion.

Whether there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether there 
is likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including during 
flare-ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  

The examiner is asked to describe whether 
pain significantly limits functional ability 
during flare-ups or when the shoulders or 
left arm are used repeatedly.  All limitation 
of function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

With respect to the veteran's shoulders, the 
examiner(s) should specify for each shoulder 
whether any of the following is shown on 
examination:

a.	Ankylosis of scapulohumeral articulation.  
If indicated, the examiner should identify 
if such ankylosis results in favorable 
abduction to 60 degrees (or able to reach 
the mouth and head); unfavorable abduction 
limited to 25 degrees from side; or 
intermediate ankylosis between favorable 
and unfavorable;
b.	limitation of motion of the arms to 25 
degrees from side; 
c.	fibrous union of the humerus; 
d.	nonunion of the humerus (false flail 
joint); 
e.	loss of head of the humerus (flail 
shoulder); or
f.	recurrent dislocation of/at the 
scapulohumeral joint.  If indicated, the 
examiner should identify whether the 
dislocations are frequent and whether 
there is guarding of arm movement.

With respect to the veteran's left elbow 
epicondylitis, the examiner(s) should specify 
whether any of the following is shown on 
examination:

a.	Ankylosis of elbow.  If indicated, the 
examiner should identify if such ankylosis 
is unfavorable (less than 50 degrees or 
with complete loss of supination or 
pronation); intermediate (more than 90 
degrees, or between 70 degrees and 50 
degrees; or favorable (between 90 degrees 
and 70 degrees);
b.	limitation of forearm flexion.  If so, to 
what degree;
c.	limitation of forearm extension.  If so, 
to what degree;
d.	forearm flexion limited to 100 degrees and 
extension to 45 degrees; or
e.	Other impairment of flail joint.

Any indications that the veteran's complaints 
of pain or other symptomatology are not in 
accord with physical findings on examination 
should be directly addressed and discussed in 
the examination report(s).

The examiner(s) must provide a comprehensive 
report(s) including complete rationales for 
all conclusions reached.  If further testing 
or examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the conditions at 
issue, such testing or examination is to be 
accomplished.

The veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claims.

5.  Schedule the veteran for a VA 
neurological examination.  The examiner 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.  

The current manifestations of the 
veteran's seizure disorder should be 
fully described in the examination 
report.  The examiner's attention should 
be directed to the description of the 
frequency and type of the veteran's 
seizures, i.e., major versus minor. 
The examiner should state to what extent 
the findings and conclusions are based on 
clinical findings on examination and a 
review of the medical records in the 
claims file as opposed to history 
provided by the veteran.  Any indications 
that the veteran's complaints are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

6.  Once the foregoing development has been 
accomplished, and with the veteran's consent, 
the RO should schedule an economic and social 
survey to obtain relevant facts necessary to 
permit a true judgment as to the reason for 
the veteran's unemployment.  The survey 
report should include information regarding 
the veteran's education; occupations prior to 
and subsequent to service; places of 
employment and reasons for termination; wages 
received; and number of seizures.  If 
possible, it should also be determined if the 
veteran currently possesses a valid driver's 
license, and, if not, the reasons for 
termination of his license.  The person 
conducting the survey should also indicate 
the symptomatology attributable to his 
service-connected seizure disorder and 
provide an opinion as to the relative 
severity of the veteran's disability, and the 
impact his disability exclusively has on his 
ability to work.  The veteran's claims file 
is to be made available to the person 
conducting the economic and social survey.

7.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination(s) does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions requested, 
the report(s) must be returned for corrective 
action.  See Stegall v. West, 11 Vet. App. 
268 (1998).

8.  Readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand. 

9.  If the decision with respect to the 
claims remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



